Citation Nr: 1524239	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  11-22 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a peripheral vestibular disorder (claimed as dizziness and occasional staggering), to include as secondary to service-connected tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to November 1975 with additional service in the Navy Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2011 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran's wife also testified.  A complete transcript of the hearing is of record.  

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been clinically diagnosed with a peripheral vestibular disorder. 


CONCLUSION OF LAW

The criteria for service connection for a peripheral vestibular disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Service Connection 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted on a secondary basis for a disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310.

Additionally, certain chronic diseases (including organic diseases of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for organic diseases of the nervous system). 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  Id. 

The Veteran asserts that he has a peripheral vestibular disorder related to in-service noise exposure, working as an aviation mechanic on a flight line.  The Board scoured the record for any evidence of a current peripheral vestibular disorder, but found none.  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The first mention of a peripheral vestibular disorder is found in the Veteran's service connection claim in November 2010, more than 30 years after service separation.   The Veteran openly admitted to not having treatment for any problems related to his ears prior to his April 2008 claim for service connection for a separately claimed condition, bilateral hearing loss.  

The earliest evaluations of the Veteran's ears occurred in December 2008 at a VA audiological examination.  The December 2008 examiner found no additional ear problems other than bilateral hearing loss and tinnitus. 

In January 2010, the Veteran on his own underwent a private audiology evaluation from Dr. M. L., M.D., an otolaryngologist (ENT).  In a January 2010 letter, the ENT noted that the physical examination of the ears revealed that the Veteran had normal ear canals and tympanic membranes.  The only ear condition described by the ENT was the Veteran's bilateral hearing loss.  No mention of the existence of a peripheral vestibular disorder was noted by the ENT and no complaints of symptoms that the Veteran attributes to such a condition, dizziness and staggered gait, were asserted by the Veteran during the examination.  

In September 2010, the Veteran began treatment for hearing loss at the Jacksonville Florida Outpatient Clinic.  Again, the only issues of the ear were bilateral hearing loss and tinnitus.  The Veteran did not claim having any issues with dizziness, loss of balance, and none were noted on the progress notes.  

A month after initiating treatment at the VAMC, the Veteran attended a private audiological evaluation at the Jacksonville Speech and Hearing Center.  The audiologist who evaluated the Veteran in October 2010 only noted tinnitus and moderate to severe hearing loss.  In the pertinent history section, the audiologist did not mark dizziness or balance as an issue of concern for the Veteran. 

The first mention of any issue related to the Veteran's vestibular system is seen in a February 2011 VA examination report, where the Veteran asserts the examiner diagnosed him with "vestibular dysfunction."  The Board finds this diagnosis is not actually a diagnosis.  The examiner used the terminology as a catch all to describe the Veteran's reported symptoms of chronic dizziness for the past  10 to 12 years.  The examiner acknowledges the lack of evidence  within the claims file of any such symptoms as asserted by the Veteran.  Furthermore, the physical examination found the Veteran's ears were normal and absent any deformity of the auricle, external canal, tympanic membrane, or mastoids.  The examiner also found no signs of a staggering gait or imbalance as reported by the Veteran or evidence of complications of ear disease or secondary conditions.  Even with the Veteran's complaints, there is no objective evidence of any peripheral vestibular disorder.   

Following the February 2011 VA examination, the Veteran attended a private balance test conducted by an audiologist and ENT from the Jacksonville Hearing & Balance Institute.  The examination report noted a vertical nystagmus in Hall pike, greater in the right than left, but could not determine its significance.  Overall, the examiner found no specific evidence of peripheral vestibular abnormalities based on current testing  including a computerized dynamic posturography (CDP), rotational chair testing, a videonystagmophraphy (VNG), and vestibular evoked myogenic potential (VEMP).  

While the Board recognizes that the Veteran may have intermittent symptoms of dizziness and staggered gait, those symptoms have yet to be attributed to a disability capable of service connection, either on a direct or secondary basis.   Accordingly, the service connection claim is denied. 


II.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to his service connection claim in a December 2010 notice.  As the contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded a VA ear disease examination conducted in February 2011.   The Board finds this examination and opinion is adequate as the examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   Furthermore, the Veteran provided evaluations of his ears from audiologists and ENTs in 2010 and 2011, which are of record.   

In March 2015, the Veteran was also provided an opportunity to provide testimony in a hearing before the undersigned Veterans Law Judge (VLJ). When a VLJ conducts a hearing, the VLJ must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned VLJ solicited information regarding the Veteran's symptoms and his arguments for service connection.   The VLJ provided clear guidance as to what was needed to satisfy the Veteran's service connection claim.  The Veteran was also asked if there was any outstanding evidence related to his claims, but did not reveal any evidence pertaining to the claimed peripheral vestibular disorder that might be available, but not associated with the record.  Accordingly, the Board finds there was no prejudice to the Veteran in the way the hearing was conducted. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for a peripheral vestibular disorder is denied. 


REMAND

At the March 2015 Travel Board hearing, the Veteran testified that his hearing has worsened.  The most recent audiological test adequate for rating purposes was conducted in December 2008, more than seven years ago.  In this instance, an audiological examination is warranted to ascertain the current nature and severity of the Veteran's bilateral hearing loss.  

The Veteran also testified that he has received treatment from VA pertaining to his hearing loss as recent as the Fall 2014.  Accordingly, the record should be updated to reflect the recent treatment. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the service-connected bilateral hearing loss since August 2011. 

2.   Schedule the Veteran for a VA audiology examination to determine the current nature and severity of his bilateral hearing loss.  Testing must include the use of the Maryland CNC (controlled speech discrimination) test and pure tone audiometry test. 


If the examiner cannot complete audiological testing or speech recognition testing for any reason, he/she should provide a detailed explanation for why such testing cannot be completed.

3.  Then, readjudicate the claim and provide the Veteran a supplemental statement of the case before returning his appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


